OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this Court on December 11, 1985.
*267In this proceeding, the Special Referee sustained all four charges of professional misconduct which were contained in a petition against the respondent, dated January 18, 1994. The petitioner moved to confirm the report of the Special Referee. The respondent has neither cross-moved nor asserted an answer to the petitioner’s motion.
The petition is predicated upon the respondent’s failure to maintain proper registration with the New York State Office of Court Administration.
The respondent was issued an Admonition on May 21, 1993, for failing to maintain proper registration with the Office of Court Administration as required by Judiciary Law § 468-a and 22 NYCRR 118.1, and for failing to provide a written explanation for her failure to properly reregister. The respondent was advised by the petitioner that she was required to either resign, retire, or reregister within 30 days of her receipt of the Admonition. She was further apprised that her failure to comply would result in a recommendation to the Court that a disciplinary proceeding be instituted against her.
The Admonition which was sent to the respondent’s office via certified mail was returned by the Postal Service on June 8, 1993, as "unclaimed and undeliverable”. The Admonition which was sent to the respondent’s office via first class mail was not returned.
On July 20, 1993, the respondent informed the petitioner via telephone that she would resign, retire, or reregister by August 20, 1993. As of January 1994, the respondent continued to be in noncompliance with the requirements of Judiciary Law § 468-a and 22 NYCRR 118.1.
Based on the aforesaid conduct, the respondent is charged with conduct prejudicial to the administration of justice in violation of Code of Professional Responsibility DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5]) (Charge One), conduct adversely reflecting on her fitness to practice law in violation of Code of Professional Responsibility DR 1-102 (A) (7) (now [8]) (22 NYCRR 1200.3 [a] [7] [now (8)]) (Charge Two), and professional misconduct in violation of Judiciary Law § 468-a and 22 NYCRR 118.1 (Charges Three and Four).
After reviewing all of the evidence, we find that the Special Referee properly sustained all four charges. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
*268In determining an appropriate measure of discipline to be imposed, we have considered the mitigating circumstances advanced by the respondent, including the amount of time she spent out of the country, the difficulty she experienced in getting her mail, and her previously unblemished record. Under the circumstances, the respondent is censured for her professional misconduct.
Mangano, P. J., Bracken, Sullivan, Bat.letta and Ritter, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Marguerite Lorent, is hereby censured for her professional misconduct.